Citation Nr: 0638280	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  99-02 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
A July 1994 rating decision denied the veteran's claim for 
entitlement to service connection for a skin disorder 
(claimed as chloracne) secondary to exposure to Agent Orange 
and a November 1995 rating decision denied entitlement to an 
increased rating in excess of 10 percent for sebaceous cysts.

In a May 1998 VA Hearing Officer decision, the veteran's 
service-connected skin disability was recharacterized as 
chloracne (previously diagnosed as acne and/or sebaceous 
cysts) and an initial 30 percent disability rating was 
assigned back to March 1992, the date of the veteran's claim 
for service connection for chloracne.

In March 2000, a Board hearing was held before a Veterans Law 
Judge who is no longer employed by the Board.  By letter 
dated April 18, 2002, the Board informed the veteran of this 
and gave him the opportunity for another hearing by a current 
Veterans Law Judge.  In a letter dated the same month, the 
veteran stated that he did not want an additional hearing.

In November 2000, the Board remanded the issue to the RO for 
additional development.  After completion of the development, 
the case was returned to the Board for additional appellate 
consideration.  In a May 2002 decision, the Board denied an 
initial rating in excess of 30 percent for the veteran's 
service-connected chloracne. The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2002 Joint Motion to Vacate 
the Board Decision and Remand and for Suspension of 
Proceedings (Joint Motion), the parties asked that the matter 
be remanded to the Board for a discussion of the notice 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the extent to which the documents 
of record satisfy this requirement and for provision of a 
medical examination during an active stage of the veteran's 
skin disorder.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  By 
Order entered in December 2002, the Court granted this 
motion, vacated the May 2002 Board decision, and remanded the 
case to the Board for readjudication and disposition 
consistent with the Joint Motion.

The Board remanded this matter in June 2003 to schedule an 
examination in compliance with the Joint Motion's request for 
an examination during the active phase.  After further 
development, the matter was returned to the Board, which 
remanded the matter yet again in June 2004 after finding that 
the examination was not in compliance with the June 2003 
remand instructions.  See Stegall v. West, 11 Vet. App. 206 
(1998).  This matter is now returned to the Board for further 
appellate consideration.


FINDING OF FACT

The veteran's chloracne does not show evidence of any 
disfigurement of the head, face or neck, nor of scarring 
exceeding 12 square inches (77 centimeters), nor of an eczema 
covering 20 to 40 percent of the entire body or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, nor of an eczema with constant 
exudation or itching with extensive lesions or marked 
disfigurement.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
disabling for service-connected chloracne have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic 
Codes 7800-7806 (2001), 7800-7806 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
March 1992.  After adjudicating his claim, the VA provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating in the June 
2003 AMC letter, which included notice of the requirements to 
an increased rating, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
The duty to assist letter and additional letters sent by the 
AMC in June 2004, July 2005 and August 2005 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to the claim 
so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The matter was remanded 
twice by the Board in June 2003 and 2004 for an examination 
during the active phase of the skin disorder, pursuant to the 
Court order granting the joint motion which requested such 
development.  The evidence of record includes examination 
reports, and the most recent examination report of August 
2005 provides a recent assessment of the veteran's condition 
based on examination of the veteran during a period in which 
the disease is at its most active and is in compliance with 
the Board's remand instructions.  See Stegall, Supra.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, since an increased rating is being denied for the 
chloracne disorder, the failure to send such a letter is 
harmless error.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).



II. Increased Initial Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002.  See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for acne and that 
condition is rated, by analogy, under the criteria for 
evaluating eczema.  See 38 C.F.R. § 4.20.  For eczema with 
exudation or itching that is constant and there are extensive 
lesions or marked disfigurement, a 30 percent disability 
rating is assigned.  To warrant a 50 percent rating, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptional repugnance must be 
shown.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002).

Prior to August 30, 2002, a 30 percent rating was warranted 
for severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating required 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118 Diagnostic Code 7800 (prior to August 30, 
2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  The veteran is 
already in receipt of the maximum allowable evaluation under 
Diagnostic Codes 7803 and 7804 (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30 2002, the veteran is in receipt of the 
maximum allowable rating for chloracne which provides a 30 
percent rating for deep acne (deep inflamed nodules and pus 
filled cysts) affecting 40 percent more of the face and neck.  
Diagnostic Code 7829.  Thus the Board will consider other 
potentially applicable Codes.  This Diagnostic Code's 
criteria is identical to that of acne (Diagnostic Code 7828).  

Under the criteria effective August 30, 2002, a 30 percent 
evaluation is warranted for dermatitis or eczema with 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  A 60 percent evaluation for 
dermatitis or eczema is warranted with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (2006).

As of August 30, 2002, scars of the head, face, or neck, are 
rated as follows under the revised Diagnostic Code 7800, 
which provides eight characteristics of disfigurement: scar 5 
or more inches in length; scar at least one-quarter inch wide 
at widest part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper- pigmented in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches; underlying soft 
tissue missing in an area exceeding six square inches; and 
skin indurated and inflexible in an area exceeding six square 
inches.  A 30 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with two or three characteristics of disfigurement.  
A 50 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2006).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 20 percent evaluation is assignable when the area 
or areas exceed 12 square inches (77 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2006).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2006).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2006).

The veteran is already in receipt of the maximum allowable 
evaluation under Diagnostic Codes 7803 and 7804 (2006).  
Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).

Service medical records revealed treatment in July 1968 for a 
boil on the face for over 5 months and a new one behind the 
left ear.  He was said to have severe acne with deep 
pustules.  Service connection was established for sebaceous 
cysts in an August 1971 rating decision.  A September 1973 VA 
examination diagnosed sebaceous cysts, multiple recurrences.  
The veteran filed a claim for service connection for 
chloracne in March 1992.  This would eventually be granted 
via a May 1998 VA Hearing Officer decision, that 
recharacterized the veteran's service-connected skin 
disability as chloracne (previously diagnosed as acne and/or 
sebaceous cysts) and an initial 30 percent disability rating 
was assigned back to March 1992, the date of the veteran's 
claim for service connection for chloracne.

A November 1994 VA treatment record revealed complaints of a 
rash on both arms secondary to insect bites this summer which 
caused him itching and healed with hyper pigmentation.  He 
was assessed with insect bite rash.  In January 1995 on 
follow up of the lesions on his arms from "bug bites" he 
said the area left brown spots.  He had numerous brown 
patches on his right arm.  He was assessed with post 
inflammatory hyper pigmentation.  

A February 1996 record was significant for chronic sebaceous 
cysts.  

A September 1996 hearing testimony revealed that the veteran 
testified of ongoing problems with sebaceous cysts including 
a persistent one on the face that he wanted surgery on but 
was discouraged from doing so due to it being potentially 
disfiguring.  He testified that it was painful and smelled 
bad.  He testified that the cysts had gotten worse and spread 
to the testicle area.  Also in September 1996 his wife 
submitted a statement saying that the veteran had chronic 
problems with itchy, malodorous exudates unsightly eruptions 
and scarring of the skin, particularly on the back, chest and 
along the jaw line from his ear practically to his chin.  

An October 1996 Agent Orange examination revealed multiple 
pitting scars over his face, chest, back.  Noted were 
erythematous swollen cyst/boil like lesions over the chest 
and face.  

A November 1996 record revealed he had cysts on his back, 
self treated with hot compresses and popped.  Arrangements 
were made for follow up to see how he could manage these in 
the future.  There was a history of infected cysts.  Physical 
examination revealed small 3 to 4 millimeter oval dark gray 
raised lesion.  Arrangements were made for an excision the 
next week.  

A May 1997 note was significant for chloracne and Agent 
Orange.  

A June 1997 Agent Orange examination revealed on physical 
examination multiple erythematous swollen cyst/boil like 
lesions on the chest and face.  

A July 1997 dermatology appointment revealed the veteran to 
have chloracne and recurrent sebaceous cyst formation with 
the summer heat making this condition worse.  He had one 
infected site treated with antibiotics.  An October 1996 
record revealed that since 1967 or 1968 he had chronic 
draining cyst (boil) lesions on his face, chest and back.  

An October 1997 record revealed a history of recurrent 
sebaceous cyst formation with a recent cyst to the right 
upper back now with only mild inflammation.  The veteran 
wanted this "core" removed.  

A November 1997 treatment record revealed that a cyst had 
become infected on his back 7 or 8 weeks ago, which he self 
treated with hot compress and popping.  He had a history of 
infected cysts.  Plans were made for excision.  VA treatment 
records from December 1997 revealed the veteran to complain 
of a recurrent cyst on his back.  He desired removal and 
underwent excision of it in December 1997, with the diagnosis 
on pathology given of inclusion cysts.  

In February 1998 he wanted a dermatology clinic referral as 
he was having increased occurrences of sebaceous cysts and 
chloracne.  Physical examination revealed small cyst to the 
left lateral penile shaft and another tiny cyst to the 
posterior left scrotum.  There were no signs of infection.  
The assessment was chloracne/chronic sebaceous cysts.  

In May 1998 he was evaluated for chloracne and complained of 
multiple cysts that had a tendency to drain.  Physical 
examination revealed acne form scarring on the cheeks with a 
few open comedones in the temples, scattered sub epidermal 
cysts on the upper back times 4, times 3 on the face and 
times 2 on the scrotum.  No pustules or closed comedones were 
noted.  The assessment was epidermoid inclusion cysts and 
acne form scarring resulting from past acne form process 
either chloracne or acne vulgaris.  

In June 1998 the veteran underwent a dermatology consult and 
was noted to have been seen in dermatology in May 1998 with 
multiple epidermoid inclusion cysts involving the face, neck, 
back and scrotum.  He presented for follow up and still 
complained of cysts which occasional became pus filled and 
drained foul smelling fluid.  He currently used warm 
compresses as needed for symptom improvement.  He was 
requesting Cleocin T which improved his skin condition in the 
past.  Physical examination revealed scattered small less 
than 0.5 centimeter sub epidermal cysts on the back (3) and 
forehead (2).  There was no evidence of secondary bacterial 
infection.  

A January 2001 VA examination noted the veteran's history of 
developing multiple cysts on the back about 2 months after 
having Agent Orange exposure in Vietnam.  He had no family 
history of acne nor acne as a teenager.  Since service he had 
continued difficulty with cysts and small abscesses on the 
upper chest, back, face and neck.  He had little treatment in 
recent years but in the past was treated with erythromycin 
which resulted in a fixed drug eruption.  He was also treated 
with oral tetracycline with little response.  More recently 
he had been applying 1 percent clindamycin solution to 
lesions.  Physical examination showed a few small comedones 
and milia on the forehead and preauricular areas of both 
sides of his face.  There was slight to moderate scarring of 
the preauricular areas of both sides of his face.  There was 
slight to moderate scarring of the preauricular areas and 
lateral aspects of the neck.  He had a relatively large 2 by 
2 centimeter epidermal inclusion cyst on the posterior aspect 
of the right shoulder.  There were scars from which he had 
drainage occasionally on the right preauricular area and on 
the perineum.  There were also a few small epidermal 
inclusion cysts on the scrotum.  He had mild to moderate 
scattered scars on the upper chest and back.  There was no 
pain or itching but he was bothered by the odor of the 
material which was sometimes expressed from the lesions and 
the fact that they do get painful and drain intermittently.  
No ulcerations, exfoliation or crusting was present.  No 
tests were indicated.  The areas were not extensive and 
photos were not deemed necessary.  The diagnosis was that the 
history and lesions were compatible with a diagnosis of 
chloracne.  It was not very active at this time but he did 
have some residual scarring and some cysts scattered around 
on his back and chest and in front of his ears and on both 
sides of his face.  The examiner opined if this got more 
severe the veteran should seek dermatology appointment.  

The report of a January 2003 VA examination noted that the 
examiner reviewed the claims file and noted treatment for 
inflammatory acne after he was assigned to Vietnam, treated 
with incision and drainage of some of these inflammatory 
lesions during active duty.  He had Agent Orange exposures.  
He continued to have some inflammatory acne and epidermal 
inclusion cysts.  There was no excision of cysts or other 
treatment since around 1998.  Physical examination revealed 
scattered comedones and small atrophic scars along the angles 
of the jaw and lateral neck and below the mandible.  There 
were a few small milia on the forehead and one on the back.  
He had 3 slightly red, tender nodules on the anterior chest.  
He had an established diagnosis of chloracne but lacked the 
comedones in unusual areas such as post auricular area that 
is often seen with this form of acne.  Initially noted was a 
6 by 6 millimeter shiny nodule medial to the right inner 
cantus on the bridge of the nose.  This acne, scarring and 
comedones involved about 30 percent of the lateral aspect of 
the neck.  Other lesions were scattered over the forehead, 
chest and back.  

Photos were taken with this examination and showed some 
whitish scarring on his back and an active pimple on his back 
and some scarring on his upper chest, with a red lesion on 
the chest.  His face showed a small raised bump on the right 
cheek that was the same color as the rest of his face, and a 
few of the same type of bumps on the right side of his 
forehead.  There were no other active pimples or lesions on 
his face, but the photos did show some pitted scarring along 
the jaw line and down his neck.  He did not appear 
disfigured.  The diagnosis was acne with epidermal inclusion 
cysts.  Because of the onset of this condition and lack of 
familiar or past history the examiner opined it was service 
connected.  Due to the Agent Orange exposure the examiner 
felt it could be defined as chloracne.  Also diagnosed was 
possible basal cell carcinoma.   

The report of an August 2005 VA examination noted the 
veteran's history of having been diagnosed with chloracne in 
March 1968 after Agent Orange exposure.  He reported his 
condition had been persistent since its emergence in 1968 and 
associated with frequent flare ups of his cystic nodular 
lesions especially on his face, chest, back and scrotum.  The 
typical cystic lesion would take about 1 to 2 weeks to fill 
with yellow purulent material after he or his wife have 
expressed the material from these lesions.  He complained of 
the sites of involvement particularly on his face as well as 
the other aforementioned sites were constantly pruitic.  He 
reported that both he and his wife were especially dismayed 
with the repulsive drainage from these sites that oftentimes 
would drain from his face onto the bed sheets.  He currently 
was not using any prescription treatment for his condition.  
He was washing his face regularly using alcohol wipes to the 
affected areas particularly on is cheeks and neck.  He had 
used phisohex, Cleocin T-gel and Retin A in the past.  He 
reported that he had not been prescribed any systemic 
medications.  He had a number of surgical interventions of 
cystic lesions on his upper back particularly while in 
Vietnam.  He reported that in addition to producing foul 
smelling drainage and being persistently itchy, the cystic 
areas on his face in particular also can become painful and 
tender.   He reported that his condition was generally worse 
during the summer.  He noted that his condition appeared to 
be exacerbated particularly during this time of year 
following shaving.  

Physical examination of his face revealed no current active 
and passive inflammatory lesions.  Scarring over the mid face 
was fairly minimal.  There were a few scattered approximately 
2 millimeter cystic papules on his forehead against the 
background of mild to moderate acne form scarring.  The areas 
of most significant scarring could be found on the lateral 
aspects of his face particularly over the lower preauriclar 
and infra auricular face on both sides with significant 
scarring extending both to the lateral neck on both sides.  
The scarring was noted to be hyper and hypo pigmented with 
numerous depressed hypo pigmented areas and occasional 
hypertrophic areas as well.  On the left side of the area of 
involvement by clinically apparent scar measured 7 by 4 
centimeters on the right neck and the area of scarring 
measured 8 by 3 centimeters.  On both sides the areas of 
involvement by the scar extended from the lower pre auricular 
face over the mandibular ramus down to the lateral anterior 
aspects of the neck.  Over these areas of scarring there were 
no active inflammatory lesions apparent today.  At the 
superior pole of the hyper tropic acne form scar on the right 
face there was a large sinus from which no purulent material 
or gelatinous debris was expressible.  Other sites of 
involvement on his face were also nonproductive for purulent 
or gelatinous material today.  The aforementioned scars noted 
on his face were noted to be stable without any noticeable 
loss of skin over the scar.  Although thick, they appear to 
be relatively superficial and they show no signs of repeated 
ulceration.  No sites or scars were noted to be tender.  
There appeared to be no loss of motion in the jaw area or 
neck. Face examination showed no gross distortion or 
asymmetry of his nose, chin, forehead, eyes ears or lips.  
The areas of most severe involvement noted earlier were 
slightly indurated and firm to palpation consistent with the 
scarring process.  On the anterior chest there were a few 
hyper and hypo pigmented scars.  There was cystic nodules 
apparent on the anterior upper chest just inferior to the 
clavicles bilaterally.  There was also a cystic nodule 
apparent on the pre sternal chest.  Two hyper pigmented 
slightly erythematous nodules were not immediate inferior to 
the clavicles.  On the mid upper back there was diffuse acne 
form scarring with numerous depressed hypo pigmented areas.  
On the posterior neck just immediate inside the hairlines 
there were 2 excoriated papules and intact inflammatory 
papule.  No pustule was noted.  Examination of the scrotum 
revealed numerous small cystic papular nodules measuring 2 to 
3 millimeters in diameter.  With the exception of the neck 
and chest, clearly active lesions were noted today in other 
sites.   

The assessment was chloracne with significant acne form 
scarring involving approximately 10 percent to 15 percent of 
his face, largely confined to the lateral face extending down 
to the neck.  The disease was associated with numerous cystic 
nodules and numerous areas particularly of the face, neck, 
back, chest and scrotum.  Thus the deep acne component 
appeared to affect less than 40 percent of the face and neck 
where there is deep acne on the chest as well as superficial 
acne in the aforementioned areas.  Photos were taken and 
provided.  

Photos taken at the time of the August 2005 examination 
revealed no active lesions or pimples on his face from a 
direct frontal view and he did not appear disfigured.  There 
were about six small raised colorless bumps on his right 
upper forehead.  There was pitted scarring shown on the right 
infra preauricular and right upper neck.  There was also a 
lesion that was the same color as his skin directly next to 
the right lower ear and a small pimple on the cheek.  A 
closer picture of the lesion next to the right lower ear 
revealed two lesions next to and below the right ear that 
appeared slightly darker than the surrounding skin.  Pitted 
scarring was shown on the left infra-auricular mandibular 
angle and the upper lateral neck.  Pitted scarring was also 
shown on the left angle of the jaw.  His chest revealed some 
white scarring and 2 large darkened pimples on the upper 
chest.  His upper back showed 3 large pimples.  His right 
shoulder revealed no lesions.  His left shoulder showed 
scarring that was whitish in color and he also had a large 
pimple on his upper back.  There was also a reddish lesion on 
his posterior neck.  He also had some small pimples on his 
scrotum.

Based on a review of the evidence, the evidence does not 
reflect that a rating in excess of 30 percent is warranted 
under either the criteria in effect before or after this 
date.  The current criteria is more favorable in this case, 
but does not reflect that his chloracne, for which he 
receives the maximum schedular rating under the applicable 
Diagnostic Code, more closely resembles a more severe skin 
disorder.  His scarring does not result in visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
Nor is he shown to have more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Nor does his scarring 
involve an area or areas exceeding 144 square inches (929 
square centimeters).  

The most recent VA examination of August 2005 which was taken 
in late summer, during a period in which this skin condition 
is said to be at its most active.  The findings from this 
examination and the photographs taken with this examination 
as detailed above do not reflect that the veteran's chloracne 
met the above described criteria for a rating in excess of 30 
percent disabling.  Nor does any of the evidence prior to 
this examination, including the previous examination reports 
also detailed above reflect that this criteria for a higher 
rating than 30 percent is met.  Overall the evidence reveals 
some scarring at the jaw line, along with some small pimples 
on the face which is not shown to be disfiguring.  There 
clearly was not enough involvement of the head, face, neck or 
body that would meet the above described amount of areas, 
either percentage wise or in square inches that need to be 
met in order to warrant a higher rating.  

Thus the preponderance of the evidence is against an initial 
rating in excess of 30 percent for the chloracne disorder.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's chloracne disorder resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards during the entire appeal period.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 30 percent 
disabling for chloracne is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


